DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 9/5/2019.  Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (KR 2016/0148899).
In regards to claim 1, Jeong discloses a method for controlling a massage providing apparatus configured to interwork with an image content playback device (abstract, paragraph 23), the method comprising: acquiring, by a controller (massage chair control apparatus 100, paragraph 28), information related to image content from the image content playback device (virtual reality determiner 120, paragraph 28); analyzing the information related to the image content; setting a massage mode according to a result of analyzing the information related to the image content (massage control information determiner 130, paragraph 29); and controlling the massage providing apparatus to operate according to the set massage mode (paragraph 29).
In regards to claim 2, Jeong discloses the method of claim 1 and Jeong further discloses wherein analyzing the information related to the image content comprises: analyzing a type of the image content from the information related to the image content; and analyzing object movement information comprising at least one of a movement amount of an object included in the image content or a movement direction of the object included in the image content from the information related to the image content (paragraph 30).
In regards to claim 3, Jeong discloses the method of claim 2 and Jeong further discloses wherein setting the massage mode comprises setting a massage course included in the massage mode according to the type of the image content (paragraph 33-35).
In regards to claim 4, Jeong discloses the method of claim 3 and Jeong further discloses wherein the massage course comprises at least one massage portion of a foot, a leg, an arm, a waist, a back, a shoulder, a neck, a head, or a whole body of a user sitting on the massage providing apparatus (paragraph 3 and 30 and 33).
In regards to claim 5, Jeong discloses the method of claim 2 and Jeong further discloses wherein setting the massage mode comprises setting a massage option included in the massage mode according to the object movement information (paragraph 30).
In regards to claim 6, Jeong discloses the method of claim 5 and Jeong further discloses wherein the massage option comprises at least one of a massage strength of the massage providing apparatus (paragraph 30 and 34).
In regards to claim 9, Jeong discloses the method of claim 1 and Jeong further discloses wherein the image content from the image content playback device includes at least one of virtual reality (VR) image content (abstract, paragraph 23).
In regards to claim 10, Jeong discloses the method of claim 1 and Jeong further discloses a computer program recorded in a computer-readable medium to execute the method of claim 1 using a computer (paragraph 59).
In regards to claim 11, Jeong discloses a massage providing apparatus capable of interworking with an image content playback device (abstract, paragraph 23), the massage providing apparatus comprising: an information acquirer configured to acquire information related to image content from the image content playback device (massage chair control apparatus 100, paragraph 28); a content analyzer configured to analyze the information related to the image content (virtual reality determiner 120, paragraph 28); a massage mode setter configured to set a massage mode according to a result of analyzing the information related to the image content (massage control information determiner 130); and a controller configured to control the massage providing apparatus to operate according to the set massage mode (paragraph 29).
In regards to claim 12, Jeong discloses the device of claim 11 and Jeong further discloses wherein the content analyzer is configured to: analyze a type of the image content from the information related to the image content; and analyze object movement information comprising at least one of a movement amount of an object included in the image content or a movement direction of the object included in the image content from the information related to the image content (paragraph 30).
In regards to claim 13, Jeong discloses the device of claim 12 and Jeong further discloses wherein the massage mode setter is configured to set a massage course included in the massage mode according to the type of the image content (paragraph 33-35).
In regards to claim 14, Jeong discloses the device of claim 13 and Jeong further discloses wherein the massage course comprises at least one massage portion of a foot, a leg, an arm, a waist, a back, a shoulder, a neck, a head, or a whole body of a user sitting on the massage providing apparatus (paragraph 3 and 30 and 33).
In regards to claim 15, Jeong discloses the device of claim 12 and Jeong further discloses wherein the massage mode setter is configured to set a massage option included in the massage mode according to the object movement information (paragraph 30).
In regards to claim 16, Jeong discloses the device of claim 15 and Jeong further discloses wherein the massage option comprises at least one of a massage strength of the massage providing apparatus (paragraph 30 and 34).
In regards to claim 19, Jeong discloses the device of claim 11 and Jeong further discloses wherein the image content from the image content playback device includes at least one of virtual reality (VR) image content (abstract, paragraph 23).
In regards to claim 20, Jeong discloses the device of claim 11 and Jeong further discloses wherein the massage providing apparatus is connected to the image content playback device via at least one of a cradle, a wired cable, or a wireless communicator (paragraph 15 and 18 and 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 2016/0148899) in view of Inada (US 2018/0133101).
In regards to claim 7, Jeong discloses the method of claim 2 and Jeong further discloses further comprising: acquiring at least one of first history information comprising a previous massage mode set by using the at least one of the type of the image content and the object movement information (paragraph 51).
Jeong does not disclose analyzing a preference of the user using the history information and updating the massage mode according to a result of analyzing the preference of the user.
However, Inada teaches analyzing a preference of the user using the history information (paragraph 25); and updating the massage mode according to a result of analyzing the preference of the user (paragraph 62 and 70-72).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong to be capable of analyzing a preference of the user using the history information and updating the massage mode according to a result of analyzing the preference of the user as taught by Inada as this would allow the device to tailor the treatment according to what suits the user.
In regards to claim 8, Jeong in view of Inada teaches the method of claim 7 and Inada further teaches wherein acquiring the at least one of the first or second history information further comprises acquiring at least one of a cumulative usage amount (paragraph 70).
In regards to claim 17, Jeong discloses the device of claim 12 and Jeong further discloses further comprising: a history acquirer configured to: acquire at least one of first history information comprising a previous massage mode set by using the at least one of the type of the image content or the object movement information (paragraph 51).
Jeong does not disclose a reference analyzer configured to analyze a preference of the user using the history information wherein the massage mode setter is configured to update the massage mode according to a result of analyzing the preference of the user.
However, Inada teaches a reference analyzer configured to analyze a preference of the user using the history information (paragraph 25), wherein the massage mode setter is configured to update the massage mode according to a result of analyzing the preference of the user (paragraph 62 and 70-72).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong to have a reference analyzer configured to analyze a preference of the user using the history information wherein the massage mode setter is configured to update the massage mode according to a result of analyzing the preference of the user as taught by Inada as this would allow the device to tailor the treatment according to what suits the user.
In regards to claim 18, Jeong in view of Inada teaches the device of claim 17 and Inada further teaches wherein the history acquirer is configured to further acquire at least one of a cumulative usage amount (paragraph 70).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785